Title: George Tucker to James Madison, 21 October 1831
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University—
                                
                                Oct. 21. 1831
                            
                        
                        I am sorry to say that I have not been able to find, among the papers of R. H. Lee, deposited in the
                            University, that part of his correspondence with Mr. Pendleton to which you refer. As the papers are not arranged
                            according to any known rule, and are not always endorsed, it became necessary to examine the whole mass, which I believe I
                            did with sufficient accuracy yesterday & today to warrant me in saying that they contain no letter of Mr.
                            Pendleton on the subject of the federal judiciary. There were indeed numerous letters of his dispersed among the several
                            parcels, but they are almost all of a much earlier date, and none I think later than 1785. There are so few letters of a
                            later date, that I am persuaded that only a portion of his papers—those relating to the revolution, & a few years
                            afterwards—were intended to be deposited. It is however proper for me to state that the great quantity of the papers,
                            & my desire to give as early an answer as possible to your inquiry, made the search an imperfect one, and if the
                            grandson of Mr. Lee has any recollection of any such letter as the one you refer to being among the papers, it will give
                            me pleasure to overhaul them again more leisurely & carefully, until I can lay my hands upon it—And you need not
                            hesitate to command my services, for in addition to the pleasure I should feel in furthering your wishes, the
                            gratification afforded by the papers themselves would well reward my trouble. I expect to find in them, from the cursory
                            view I have given them, much that is curious & interesting. I am with sentiments of great respect, Sir, your obedt.
                            Servant.
                        
                            
                                George Tucker
                            
                        
                    